Exhibit 10.14

AMENDMENT TO DPTS MARKETING LLC
MEMBER CONTROL AGREEMENT

          AMENDMENT TO MEMBER CONTROL AGREEMENT (this “Amendment”) dated as of
August 17, 2011 by and among Dakota Plains Marketing, LLC, a Minnesota limited
liability company (“DPM”) and Petroleum Transport Solutions, LLC, a Minnesota
limited liability company (“PTS”), and DPTS Marketing LLC, a Minnesota limited
liability company (the “Company”).

          WHEREAS, DPM, PTS and the Company are parties to that certain DPTS
Marketing LLC Member Control Agreement dated as of April 29, 2011 (the
“Agreement”);

          WHEREAS, DPM and PTS constitute all of the members of the Company (the
“Members”);

          WHEREAS, DPM, PTS and the Company desire to amend the Agreement as set
forth herein; and

          WHEREAS, Section 10.5 of the Agreement provides that the Agreement may
be amended by an agreement made in writing and signed by the Members.

          NOW, THEREFORE, in consideration of the premises, the mutual
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

          1.          Amendment. Section 3.3(c)(iv) of the Agreement is hereby
amended by deleting such Section 3.3(c)(iv) in its entirety and inserting in
lieu thereof the following:

 

 

 

          (iv)          all Trading Activities shall be transacted through
segregated sub-accounts reviewed by independent auditors on a quarterly basis.
The Trading Member also agrees to provide such documents and information as are
reasonably requested to allow all Members to complete quarterly financial
reviews and annual audits of all Trading Activities for their own financial
reporting purposes;

          2.          Miscellaneous. The laws of the State of Minnesota shall
govern the validity and the construction of this Amendment without regard to
principles of conflict of laws. Except as specifically set forth herein, all
terms and provisions of the Agreement shall remain in full force and effect with
no other modification or waiver. This Amendment may be executed in two or more
counterparts, and delivered by facsimile or other means of electronic
communication, each of which shall be considered an original.

[Signature Page Follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of the date first set forth above.

 

 

 

DAKOTA PLAINS MARKETING, LLC

 

a Minnesota limited liability company

 

 

 

By: /s/ Gabe Claypool

 

Name: Gabriel G. Claypool

 

Title: Chief Manager

 

 

 

PETROLEUM TRANSPORT SOLUTIONS, LLC

 

a Minnesota limited liability company

 

 

 

By: /s/ Paul Nobel

 

Name: Paul Nobel

 

Title: Senior Vice President – Finance (Land)

 

 

 

DPTS MARKETING LLC

 

a Minnesota limited liability company

 

 

 

By: /s/ Carlos R. Cuervo

 

Name: Carlos R. Cuervo

 

Title: Chief Manager

2

--------------------------------------------------------------------------------